 In the Matter of STANISLAUS IMPLEMENT AND HARDWARE COMPANY,LIMITED,1 EMPLOYERandDISTRICT LODGE No. 41, INTERNATIONALASSOCIATION OF MACHINISTS, PETITIONERCase No. 20-RC-1-068.-Decided October 3, 1950DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing-was held before Nathan R. Berke,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged at Modesto, California, in the retailsale of hardware, machinery, implements, and parts used principallyin connection with farming. In addition, the Employer services,repairs, and fabricates farm machinery and equipment.During1949, the Employer's over-all purchases amounted to $600,000.Asubstantial part of its purchases consisted of merchandise producedby national manufacturing concerns in other States and shipped todistribution points of these concerns in California, whence they werereshipped to the Employer.Thus, purchases from the InternationalHarvester Company of tractors manufactured in Illinois amountedto $426,000, and from Fairbanks-Morse and Company of pumps man-ufactured inWisconsin amounted to $24,000.Orchard sprayersvalued at an undisclosed sum were purchased from a Michigan manu-facturer, and other unspecified goods were purchased from anIllinois concern.The Employer's sales during 1949 were approximately $1,300,000,of which 98 percent was made to customers within the State.Theremaining 2 percent, amounting in value to approximately $26,000,consisted of shipments made to points outside the State.We find that the Employer is engaged in commerce within themeaning of the Act.Without considering the amount and characterof the inflow, we further find, in view of the fact that the Employer's1The Employer's name appears as amended at the hearing.91 NLRB No. 116.618 STANISLAUSIMPLEMENTAND HARDWARE COMPANY, LIMITED 619'annual shipment of goods to points outside the State amounted invalue to more than $25,000, that it willeffectuatethe policies of the.Act for this Board to assert jurisdiction. In futurecases we willexercisejurisdiction over employers which annually ship goods valuedat $25,000 or more out of a State.2.The Petitioner is a labor organization claiming to represent.certain employees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit consisting of all theEmployer's employees in the tractor,. welding, and implement andpump shops, including the truck driver and janitors in these shops,but excluding all employees in the parts department, including theparts runner, all employees of the hardware department,floor sales-men, outside salesmen, office-and clerical employees, assistant foremen,and all other supervisors as defined in the Act.The Employer doesnot oppose the composition of the unit, except that it would includetherein the employees of the parts and hardware departments, onthe ground that their interests are closely related to those of theother employees in the unit and because of the functional integrationof its operations.The Employer also contends that assistant foremenare not supervisors and should therefore be included in the unit.There is no history of collective bargaining for these employees.The Employer's operations are conducted in two main buildings 2separated by an alley.One of these buildings contains a displayfloor for farm machines and hardware items,3 the parts department,and the tractor shop.To the rear of the display floor are the Em-ployer's sales, credit, accounting, and other administrativeoffices.The display room and the parts department are separated by a par-tition which has an opening, and the tractor shop is separated fromthe parts department by a cement wall. The other main buildingconsists of the implement and pump shop, the welding shop, and awarehouse.Each of these is in a separately enclosed area.Thereis also a smallbuilding used essentiallyas a paintshop which islocated behind the tractor shop.The greater part of the employees sought to be represented bythe Petitioner appear to be highly skilled mechanics,,who repair, re-build, assemble, install, and fabricate farm machines and equipment.2The Employer's physical facilities also include several storage'yards and a warehousebuilding.3The record does not specifically indicate the location of the hardware department.Weconclude from the fact that hardware items are contained within the area of the displayfloor, that this area also houses the hardware department. 620DECISIONSOF NATIONALLABOR RELATIONS BOARDThere are 13 employees in the tractor shop, including a painter anajanitor, supervised by a foreman, who repair tractors. In the imple-ment and pump shop there are 17 employees, including a.truck driver:and janitor, supervised by 2 foremen.These employees assemble newmachines before they are delivered to customers, rebuild and. recon-dition old equipment, repair old pumps, and install new pumps oncustomers' premises.The truck driver spends approximately 80 per-cent of his time making deliveries to customers.The rest of his timeis spent in the implement and pump shop performing whatever dutiesare assigned to him by one of the foremen in this shop.When load-ing heavy equipment on his truck he is assisted by employees of thisshop.Five employees, including a janitor, work in the welding shopunder a foreman and spend most of their time fabricating farm ma-chinery on special order from customers as well as certain stockmachines sold by the Employer under its own name.These machinesinclude scrapers, bulldozers, cultivators, and farm specialty tools.There are nine employees in the parts department and seven em-ployees in the hardware department ,4 who are essentially engaged inmaking over-the-counter sales. and in filling requisitions for materialsused in the Employer's shops for repairs and fabrication. In addi-tion, they unpack and store the merchandise received in their depart-ments and keep stock inventories.Requisitions are prepared in theshops by a parts department employee called a parts runner, whopresents the requisitions to the parts and hardware departments. Therequisitions are priced by the parts runner with the assistance of parts,and hardware department employees.After the materials have beenissued they are delivered to the shops by the parts runner.Parts andhardware department employees are each supervised by a separate.department head.In addition to the foregoing employees, there are eight office clerical-employees, two floor salesmen, and eight outside salesmen.The floorsalesmen, as distinguished.from the parts and hardware departmentemployees, sell heavy equipment displayed on the floor such as tractorsand large pumps.The clerical employees are supervised by the officemanager and the salesmen by the sales manager.All shop mechanics as well as the painter, truck driver, and thejanitors who work in the shops are hourly paid.All other employeesreceive a monthly salary with no deductions from their salaries fortime lost because of illness or other excusable absences.Hourly paidemployees are compensated only for time actually worked.Working4 There is also a janitor who is administratively in this department whose duties areconfined to the parts and hardware departments and to the administrative offices. STANISLAUS IMPLEMENT AND HARDWARE COMPANY, LIMITED 621hours for all employees are generally the same except that parts and.hardware department employees, the office clerical employees, andsalesmen work a half day each Saturday, whereas shop employees workonly a 5-day week.Parts and hardware department employees arenever interchanged with shop employees.There has been some,though very little, interchange between the shop departments.Therehave also been a few permanent transfers from one shop to another.As noted above shop employees are separately supervised, as are the-parts and hardware department employees.Employee benefits, suchas vacations and insurance, are the same for all. employees.The foregoing circumstances clearly indicate that the bulk of theemployees of the shop departments sought to be represented comprisea distinct, homogeneous group of skilled mechanics whose duties, termsof employment, supervision, and interests are different from those ofthe parts and hardware department employees.We perceive insufficient merit in the Employer's contention that the functions of the partsand hardware department employees are so closely integrated withthose of the shop employees that only a single unit of these employeesis appropriate for representation.We have previously found, underfacts similar to those presented here, that a unit of employees, such asthat requested by the Petitioner, may appropriately constitute eithera separate bargaining unit or a part of a more comprehensive one.5In the instant proceeding, no labor organization seeks to representthe employees in the larger unit 'claimed to be appropriate by theEmployer.We conclude that the unit sought by the. Petitioner isappropriate.There remains the determination of the supervisory status 'of theassistant foremen.The record discloses that there is one employee inthis category in each of the tractor, implement and pump, and weldingshops.In the absence of their foremen during vacation periods, be-cause of sickness, or for other reasons, they take over their duties.The Employer estimated that they spend 20 to 25 percent of their timeas supervisors, and spend the rest of their time performing the samework as the other men in their shops.Only the shop foremen havethe right to hire and discharge employees, but the assistant foremenmay effectively recommend- such action to them.The assistant fore-men receive a higher hourly rate than the other mechanics.We find,contrary to the Employer's contention, in view of the frequent andsubstantial time devoted by the assistant foremen to supervisoryduties that they are supervisors within the meaning of the Act.Weshall therefore exclude them from the unit.66 J. B. Cook AutoMachine Company, Inc.,73 NLRB 249.6East Tennessee Packing Company,89 NLRB 535. 622DECISIONSOF NATIONALLABOR RELATIONS BOARDWe find that all employees at the Employer's place of business atModesto, California, who are employed in the tractor, welding, andimplement and pump shops, including the truck driver and janitors inthese shops, but excluding all other employees, assistant foremen, andall other supervisors as defined in the Act, constitute a unit appropri-ate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume,]